                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

FREDERICK GRAHAM,                              )
                                               )
               Plaintiff,                      )
                                               )
               v.                              )              No. 4:19-CV-2784 AGF
                                               )
DR. UNKNOWN PADDA, et al.,                     )
                                               )
               Defendants.                     )

                             MEMORANDUM AND ORDER

        Plaintiff, a prisoner, has filed a civil action. However, plaintiff has neither paid the filing

fee nor submitted a motion to proceed in forma pauperis. As a result, the Court will order plaintiff

to either pay the $400 filing fee or submit a motion to proceed in forma pauperis. Additionally, if

plaintiff files a motion to proceed in forma pauperis, plaintiff must also file a certified copy of his

prison account statement for the six-month period immediately preceding the filing of his

complaint. 28 U.S.C. § 1915(b).

        Accordingly,

        IT IS HEREBY ORDERED that plaintiff shall either pay the $400 filing fee or submit a

motion to proceed in forma pauperis within twenty-one (21) days of the date of this Order.

        IT IS FURTHER ORDERED that if plaintiff submits a motion to proceed in forma

pauperis, he must also submit a certified copy of the prison account statement for the six-month

period immediately preceding the filing of his complaint.

        IT IS FURTHER ORDERED that the Clerk is directed to send plaintiff a copy of the

Court’s prisoner motion to proceed in forma pauperis form.
       IT IS FURTHER ORDERED that if plaintiff fails to comply with this Order, the Court

may dismiss this action without prejudice.

      Dated this 21st day of October, 2019.




                                              AUDREY G. FLEISSIG
                                              UNITED STATES DISTRICT JUDGE




                                             2
